DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 5-24, is/are filed on 2/25/21 are currently pending. Claim(s) 5-21 is/are rejected.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 5, 21, 24 and dependent claim(s) thereof is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 5 recites the limitation “the flat rotator plate.” There is insufficient antecedent basis for this limitation in the claim.
Claim(s) 21 recites the limitation “the control panel.” There is insufficient antecedent basis for this limitation in the claim.
Claim(s) 21 recites the limitation “the flat rotator plate.” There is insufficient antecedent basis for this limitation in the claim.
Claim(s) 24 recites the limitation “the control panel.” There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 5-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-3 of U.S. Patent No. US 10933347 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim(s) 1-8 of U.S. Patent No. US 10933348 B2 substantially correspond to claims 5-21 of instant application because each of claims of the instant application are broader version the patent, and therefore obvious.

Allowable Subject Matter
Claim(s) 5-24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all
of the limitations of the base claim and any intervening claims. And overcoming the double patenting rejection by filing a terminal disclaimer. 
With respect to the claims, the prior art of record fails to disclose singly or in combination or render obvious all the limitations of the claims.

    PNG
    media_image1.png
    794
    526
    media_image1.png
    Greyscale


Delp (US 6158591 A)  in fig. 1 teaches A method of separating resin from plant biomass, the method comprising: (a) providing a basin (12) (abstract);  having a semi-cylindrical front portion and extending in a vertical direction; (b) placing liquid and plant material inside the basin to form a mixture (C1/50-65); (c) rotating the mixture inside the basin in one rotational direction (mixing with agitator 32) (C2/1-40) draining the mixture from the basin (C3/1-30).
 The claimed invention distinguishes over Delp in that there is no teaching or suggestion of providing a basin having a semi-cylindrical front portion and a rounded box back portion comprising two rounded corners extending in a vertical direction such that allows for a first double agitation to be formed simultaneously in the liquid, the first double agitation comprising a vortex of the mixture about a vertical axis of rotation of the vortex, and a second agitation of the mixture adjacent to a first one of the two rounded corners of the basin to form a second vortex (i.e. another vortex) at one of the two second rounded corners of the basin.
Further, the instant specification shows that double vortex flow is created through a uniquely shaped basin in combination with a user controlled rotator plate. The double vortex flow results in a gentle, yet powerful, turbulence. The rolling effect of this turbulence gently removes the cold-water hardened trichome heads from their stalks, yielding a much cleaner and desirable end product [0008]. Thereby showing the claimed shape is critical in forming double vortexes.
Delp does not provide any reasoning or suggestion to be modified to have a basin as claimed (i.e. a rounded D-shaped basin) and to form such vortexes. Thereby the claim is free of prior art. 

    PNG
    media_image2.png
    540
    695
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    351
    452
    media_image3.png
    Greyscale

Li (CN 205340617 U) also teaches an apparatus for separating trichome heads containing resin from plants using liquid (intended use) comprising: a basin (1) that has a flat bottom, a semi-circular front half and a back half in the shape of a rounded square (fig. 2);  a flat rotator plate (21) with a ribbed top (reinforcing rib - 214) located inside and near the bottom of the basin;  a reversible motor (3 – capable of rotating different directions) that is connected to the rotator plate (see at least pgs. 1-2); such that when the basin is filled with liquid and plants and the motor is used to rotate the rotator plate, a double vortex is created in the liquid (intended use). The claimed invention distinguishes over
The reference does not teach a semi-cylindrical front portion and a rounded box back portion comprising two rounded corners extending in a vertical direction.
***
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/Primary Examiner, Art Unit 1777